Citation Nr: 0522473	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-01 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran is competent for VA purposes under the 
provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Richard M. Arnold, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to December 
1979.

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, that found the veteran incompetent for 
VA purposes.  The veteran appealed this decision to the 
Board, and testified at a Board videoconference hearing in 
October 1999.  In May 2000, the Board denied the claim.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 Order, 
the Court vacated the May 2000 Board decision and remanded 
the case to the Board for additional action pursuant to the 
Veterans Claims Assistance Act of 2000.  In May 2002, the 
Board issued another decision denying the veteran's claim 
which the veteran appealed to the Court.  In a February 2003 
Order, the Court vacated the May 2002 Board decision and 
remanded the matter to the Board in further compliance with 
VCAA requirements as well as additional evidentiary 
development.  The Board, in turn, remanded the matter to the 
RO in June 2003.  The case is again ready for consideration 
by the Board.


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including the disbursement of funds without 
discretion.


CONCLUSION OF LAW

The veteran is incompetent to handle disbursement of funds 
from VA.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the December 1997 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in June 2002 and July 2003.  Because the 
VCAA notice in this case was not provided to the appellant 
prior to the RO decision from which he appeals, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2002 and July 2003 letters, as well as the 
April 1998 statement of the case and supplemental statements 
of the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that June 2002 and July 2003 letters 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  In this regard, the claimant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA and private medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the appeal period and was provided with 
the opportunity to attend a hearing.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  In 
fact, the veteran indicated in writing in May 2003 that he 
had no additional evidence to submit on the matter.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

In a January 1980 rating decision, the RO granted service 
connection for schizophrenia and assigned the veteran a 30 
percent rating.  The RO increased this rating to 50 percent 
in July 1988, and 70 percent in October 1990.

The veteran has been found incompetent for VA purposes since 
1991.  The record shows that he underwent numerous 
hospitalizations for drug abuse and psychotic symptomatology 
from 1977 to 1993.

A September 1995 note shows that the veteran was seen in a VA 
emergency room seeking medication.  It was noted that the 
veteran was in the day program for treatment of his abuse of 
cocaine and alcohol and that his medication had been 
discontinued until he had three negative urine screens.  The 
day program director was contacted and he advised that the 
veteran not be given medication since his urine screens had 
been positive.

The veteran underwent a VA examination in December 1995.  The 
veteran reported receiving $10 a day, which he picked up at 
the VA on a daily basis.  The examiner reported that the 
veteran had been trying to get a new conservator, but had 
been unsuccessful.  The examiner noted that based on the 
veteran's lifestyle and addiction to crack cocaine, he 
understood why no change had been made.  The veteran reported 
using cocaine the past summer.  The veteran also reported 
that he had gone off all medication on his own, because VA 
made dispensing medication to him contingent on his having 
clean urine.  Following review of the veteran's history and 
examination, pertinent diagnoses were schizophrenia and crack 
cocaine abuse. Further, the examiner determined that the 
veteran was not competent for VA purposes.  A subsequent 
rating action in January 1996 continued the finding of 
incompetency for VA purposes.

In May 1996, the veteran sought to be declared competent for 
VA purposes.  That same month a field examiner contacted the 
veteran. The veteran reported that he was participating in 
the substance abuse program and that his urine had remained 
clean.

The field examiner then spoke to veteran's substance abuse 
counselor who felt that the veteran was not yet capable of 
good judgment.  She recited an instance where the veteran had 
not exercised good financial judgment, when he attempted to 
withdraw $10,000 from the conservator's account.  She also 
noted that they had made an agreement with the veteran that 
if he complied with the elements of the program, then they 
would assist him in retaining his competency status, but he 
had not done so.  She also suggested some changes in 
dispensing VA money to the veteran.

Based on the foregoing interviews, the field examiner felt 
the veteran's handling of his own funds was still 
questionable for now.  He noted that the veteran had 
computational skills, but to give him his assets and control 
of his income all at once would more than likely be 
disastrous.  He suggested an increase in the veteran's 
allowance and that it be paid on a weekly rather than daily 
basis.  He felt that the veteran's competency should be 
determined over the next several months based on his 
participation the substance abuse program and also on the 
recommendations of program personnel.

A report of contact dated in June 1996 shows that a veteran's 
service officer (VSO) had reviewed the field examiner's 
report and had contacted the veteran's counselor. She 
informed him that the veteran was much improved, but that it 
was her opinion that he was still not competent to manage his 
financial affairs referencing his purchase of a car, when he 
hadn't demonstrated that he had a driver's license.  The 
veteran also was said to have broken an agreement with his 
fiduciary and created a large telephone bill.  The VSO did 
arrange a change in the method of VA payment to the veteran 
from daily to weekly.

A rating action in June 1996 continued the finding of 
incompetency for VA purposes.  Notice of this decision was 
sent that month to the veteran's custodian and his then 
representative.

A December 1996 treatment note shows that the veteran chose 
to be discharged from the substance abuse program rather than 
follow his treatment plan.

An August 1997 notation shows the veteran sought reentrance 
into the substance abuse program on the advice of his 
attorney.  He reported that he was using "a little" and was 
also drinking.  He was advised that he would have to remain 
both clean and dry to participate in the program.  He advised 
that he would think about the commitment and call back.

In October 1997, the veteran underwent a competency 
evaluation by a private psychiatrist, John S. Graves, M.D.  
He noted that he had reviewed the veteran's VA records that 
had been provided him by the veteran's attorney.  In his 
report, he furnished a detailed history of the veteran's 
psychiatric status over the years noting several instances of 
criminal activity since 1993.  He also furnished his current 
findings on examination.

In Dr. Grave's opinion, the veteran was mentally competent to 
manage his own financial affairs and did not lack the mental 
capacity to control or manage his own affairs including 
disbursements of funds without limitation.  He found the 
veteran was not psychotic and was without evidence of thought 
disorder or schizophrenia.  He noted that while the veteran 
still episodically abused cocaine and alcohol that he had not 
been hospitalized in 4 years.  He felt that the fact that the 
veteran chooses periodically to spend significant amounts of 
money on his drug habit did not, ipso facto, suggest he is 
mentally incompetent.

In conclusion, the doctor noted that the veteran's use of 
alcohol and cocaine over the years had led to toxic psychotic 
reactions that simulated schizophrenia.  He noted a moderate 
decrease in his drug and alcohol intake over the past four 
years had resulted in no hospitalizations during the period.  
He felt the veteran was mentally competent to manage his own 
funds, but felt it was highly likely that he will maintain a 
drug and alcohol intake unless he can be convinced to enter a 
regular treatment program.

The veteran underwent a VA psychiatric examination in 
November 1997.  The examiner noted that he had reviewed Dr. 
Graves' extensive report.  He concurred with most of Dr. 
Graves' findings including his opinion that the veteran's 
psychotic symptoms were attributable to his substance abuse 
and had decreased with less substance use.  However, he noted 
that the veteran still had a serious disorder in that he 
became psychotic on use of cocaine and marijuana.  He noted 
that the treatment approach that was most effective was 
providing structure to diminish his impulsive use of drugs.  
This took the form of limiting his access to money by use of 
a fiduciary.  He noted the veteran was frequently non- 
compliant with other treatment efforts and currently is 
unaffiliated with any treatment program.  The examiner felt 
the veteran was incompetent to provide for himself in that 
his impulsivity and addiction would soon lead to 
homelessness, psychosis and hospitalization.  His diagnoses 
were schizopheniform disorder; cocaine-induced psychotic 
disorder with delusions and hallucinations; alcohol 
dependency and cannabis abuse.

The veteran was examined in August 1998 for competency 
purposes.  The examiner noted a review of the medical 
evidence to include Dr. Graves' report and the VA examination 
of November 1997.  He felt that Dr. Graves may have based his 
finding of competency on the absence of schizophrenic 
illness.  He also provided an interim history of the 
veteran's psychiatric status since the last examination.  
After review and examination, the examiner agreed that the 
veteran demonstrated no thought disorder and that his 
previous psychotic symptomatology was attributable to his 
substance abuse.  He further stated that it was most likely 
that the veteran continued to use substances and that he was 
not competent to manage money as long as he could not 
demonstrate competence in managing money.  The examiner felt 
that there was no use in referring the veteran for future 
psychiatric evaluation in regard to competency unless there 
is a sustained effort to remain drug free and to be 
productive.  In this regard, the examiner felt that a minimum 
would be entrance into a drug treatment program with 
monitored urines and an accumulated record of drug and 
alcohol-free living.

At the October 1999 videoconference hearing, the veteran 
described his current situation and activities.  He reported 
being convicted of driving under the influence last summer 
and was undergoing alcohol educational therapy and Antabuse 
treatment by order of the court.  He described how he would 
allocate his money if found competent.  He indicted he was 
participating in a course to allow him to enter into the 
construction field.  He stated that the program did not allow 
drug use, but he stated that he had dabbled with drugs as 
recently as the week before the hearing. He stated that he 
was taking no prescribed medication and that he was not 
receiving any treatment for his psychiatric condition or his 
substance abuse.  The veteran's attorney suggested that there 
was reasonable doubt as to the veteran's competency, which 
should be resolved in the veteran's favor.  He also argued 
that VA personnel had relied on earlier decisions rather than 
exercising independent judgment as to the veteran's 
competency.  It was also argued that insufficient weight had 
been given to Dr. Graves' evaluation.

VA outpatient records in 2001 and 2002 show that the veteran 
was seen regularly for Antabuse Therapy and appeared 
substance free.

A routine VA Field Examination Report dated in February 2002 
shows that the veteran was oriented with adequate memory and 
had clear and understandable speech.  He exhibited some 
nervousness, but eventually calmed down.  He was unable to 
accurately answer the field examiner's questions.  His 
prognosis was good.  The field examiner noted that the 
veteran knew the sources or amounts of his income, but did 
not know his expenses.  He also noted that the veteran did 
not have the ability to handle spending money without 
supervision and required outside assistance in paying bills.  
He stated that the supervised direct payment of VA funds was 
not appropriate in this case as the veteran was unable to 
handle VA funds in an appropriate manner.  The examiner 
remarked that the veteran's fiduciary was prudent with the 
veteran's funds, but maintained a good lifestyle for the 
veteran.

A July 2002 VA psychiatric examination report notes that the 
veteran's medical records were unavailable for review.  The 
veteran told the examiner that he had been initially 
receptive to having a payee because he had been using drugs 
and had lost his driver's license with a "DUI" (driving 
under the influence) and had not been managing his life very 
well.  However, he said that things had changed and he had 
maintained his sobriety and was functioning much better than 
he had been.  He said he found having a payee to be a 
humiliating experience and felt he could handle his own 
finances.  He was currently in a "level #2" substantive 
treatment program and had 18 hours left until completion.  He 
was also in an alcohol treatment program and had a medication 
review every three months.  He said he had not taken any 
antipsychotic medicine for five to six years, and admitted to 
occasional auditory hallucinations.  He denied any visual 
hallucinations for a number of years.  He told the examiner 
he was handling his money satisfactory and was able to 
account for certain ongoing expenses in a satisfactory 
fashion.  The examiner indicated that it was likely that the 
veteran could handle his finances.  He summarized by stating 
that the veteran had a long-standing diagnosis of paranoid 
schizophrenia and alcohol abuse and that the latter was 
currently in remission.  He remarked that the veteran gave no 
outward signs of schizophrenia in terms of a thought 
disorder.  He relayed the veteran's report of being abstinent 
from alcohol for a couple of years and on Antabuse for the 
past 18 months.  He said he viewed the veteran as being able 
to handle his finances satisfactorily unless there was 
outside information from either of many sources such as his 
mental health or substance abuse counselors or the person who 
handles his finances at that time.  He said the veteran may 
well spend money in ways that did not offer a cushion for the 
future, but was not out of range for his means and resources.  
He also said the veteran did not seem to have the stability 
to handle a job.  He added that the veteran was likely to 
have a more rocky course in contrast to the stability he 
seemed to have at that point.  He noted that outside 
information was unavailable to him and would be important in 
making these decisions.  He viewed the veteran as 
unemployable and competent to handle his finances.  He 
assigned the veteran a global assessment of functioning score 
of 48 based on his paranoid schizophrenia.

In August 2002, another VA field examination was conducted 
for the purpose of appointing a new payee.  Objective 
findings, as well as the veteran's capacity to manage funds, 
were the same as the February 2002 field examination.  The 
examiner determined that the veteran was unable to handle VA 
funds in an appropriate manner and that VA supervision was 
needed since there was a limited capacity to manage funds.  
The veteran was assigned a new payee.  

A VA outpatient record dated in February 2003 shows that the 
veteran met with a staff psychiatrist for a regularly 
scheduled mini-team therapy visit.  He reported being more 
depressed recently and admitted to drinking periodically.  He 
said he was continuing his prescribed medication, but no 
longer felt it was effective.  He denied using any substances 
at that time.  He said he had been employed by "UPS" around 
Christmas, but quit after three days because he could not get 
along with his supervisor.  It is noted that his Social 
Security benefits had been terminated and he continued to 
request that his VA funds be returned to his control.  It is 
also noted that he had completed court-ordered substance 
abuse classes and was advised to partake in other group 
therapy classes, i.e. depression, anxiety or life skills 
classes.  

The veteran underwent a routine Field Examination in July 
2003.  Findings at that time revealed that the veteran was 
oriented with good memory and clear and understandable 
speech.  He had a good prognosis and could perform activities 
of daily living.  The examiner concluded that the veteran was 
unable to handle VA funds in an appropriate manner.  He said 
that VA supervision was needed since there was a limited 
capacity to manage funds.  

In a September 2003 rating decision, the RO increased the 
veteran's schedular rating for schizophrenia from 70 percent 
to 100 percent disabling, effective August 10, 2001.

VA outpatient records dated in 2004 show that the veteran 
reported regularly for substance abuse screening.  Breath 
analysis results were negative and urinalysis results are not 
noted.  However, a November 2004 mental health informational 
note from a VA staff physician, the veteran had telephoned 
the physician and appeared disorganized, angry, obstreperous, 
and somewhat menacing.  The physician noted that the veteran 
had rambled on for some time about not being seen often 
enough and repeatedly called the physician names and 
challenged him to "be a man and pick up the phone."  The 
physician remarked that the veteran was "almost certainly 
intoxicated as evidenced by the fact that he had left an 
appropriate message earlier, stating he needed to reschedule 
his appointment."  The physician said that he did not feel 
comfortable treating the veteran even though he did not make 
any specific threats.  He said he believed that the veteran's 
primary diagnosis was ETOH dependence, and that he did not 
believe the veteran was ever in remission for any significant 
period of time.  He requested that the veteran be transferred 
to the "SATP."

A VA psychiatric examination was conducted in January 2005 
and the examiner noted that he had reviewed the veteran's 
chart.  He reported that the veteran had stopped taking 
Antabuse after his DUI requirements had ended and had resumed 
alcohol use.  He said that the veteran had moved to a new 
apartment near college students and admitted to drinking 
frequently, "more than average", during the holidays.  The 
veteran reported that there had been some legal charges 
against him for disturbing the peace and destruction of 
property, but the district attorney had dropped the charges.  
The veteran had since moved and was renting a house.  He said 
he was not satisfied having to come in for urinalysis and 
breathalyzer testing three times a week, and did so only to 
collect his $ 55 three times a week to live on.  He indicated 
that he wanted to manage his own monies and be his own payee.  
He reported that two to three times a week he drank less than 
one pint of hard liquor, and his most recent intoxication was 
two weeks earlier.  He said he used cocaine a few times a 
year and the last time was in November 2004.  He denied ever 
using intravenous drugs.  In rendering an assessment, the 
examiner opined that he did not believe the veteran was 
competent to manage his own funds based upon his dependence.  
He said the veteran forgets to manage his own funds based 
upon his alcohol dependence and forgets what he says and does 
half the time when intoxicated.  The examiner said he was 
concerned that if the veteran managed his own funds he could 
end up homeless and evicted from different properties.  He 
pointed out that the veteran eluded to a similar situation in 
which he left an apartment after five months, admitted to 
drinking excessively, and said there had been a " 
'conspiracy' to get him moved out of that apartment."  The 
examiner indicated he would continue the diagnosis of chronic 
paranoid schizophrenia since the veteran reported having had 
auditory hallucinations during times that he was clean and 
sober.  He also said he was continuing the diagnosis of 
anxiety disorder.  He assigned the veteran a global 
assessment of functioning (GAF) score of 48 for chronic 
paranoid schizophrenia.

III.  Criteria and Analysis

VA regulations state that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2004).  There is a presumption in favor of 
competency. Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  Medical opinion is 
required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations relative to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Id.

In the instant case, a preponderance of the evidence 
establishes that the veteran lacks the capacity to manage his 
own affairs, particularly the disbursement of his funds. This 
view is based on the overwhelming medical evidence of record 
that clearly, and with supporting rationale, shows the 
veteran to be incompetent for VA purposes.

The record contains opinions from some VA psychiatric 
examiners, as well as a number of VA field examiners and 
treating medical personnel, who attest to the veteran's 
incompetency due to his continuing substance and alcohol 
abuse.  These opinions state, in effect, that to provide the 
veteran with unlimited access to his funds would result in 
not only misuse of said funds, but also additional harm to 
the veteran.  Their medical opinions are shown to be 
independent, based on their own dealings with the veteran, 
his medical history, and his demonstrated symptomatology when 
using alcohol and drugs.  In this regard, a January 2005 VA 
examiner opined that the veteran was not competent to manage 
his own funds based upon his alcohol dependence and remarked 
that the veteran forgot what he said and did "half the 
time" while intoxicated.  The examiner expressed concern 
that if the veteran managed his own funds he could end up 
homeless and evicted from different properties.  He referred 
to the veteran's report of a "conspiracy" to get him moved 
out of an apartment that he occupied during a period in which 
he drank excessively.  He said he moved out after five 
months.

The Board has carefully considered the favorable opinion from 
Dr. Graves in October 1997, but notes that his opinion as to 
competency appears to be based primarily on the absence of 
any demonstrated thought disorder or psychotic symptoms at 
the time of his evaluation.  In this case, it is not the 
acquired psychiatric disorder that is shown to be the 
underlying cause of the veteran's incompetency, but rather 
the veteran's long-term substance and alcohol abuse.  In this 
regard, Dr. Graves noted that the veteran's use of alcohol 
and cocaine over the years had led to toxic psychotic 
reactions and has simulated schizophrenia.  He noted a 
moderate decrease in the veteran's drug and alcohol intake 
over the past four years had resulted in no hospitalizations 
during the period.  While he felt the veteran was mentally 
competent at the time of his evaluation in 1997, he too felt 
it was highly likely that the veteran would remain on drugs 
and alcohol unless he could be convinced to enter a regular 
treatment program.  The medical evidence prior to this 
evaluation indicated incompetency.  While subsequent VA 
examiners in 1997 and 1998 agreed with Dr. Graves as to the 
absence of any thought disorder or psychotic symptoms on 
examination, they both concluded that in the absence of 
substance abuse treatment the veteran's long-term substance 
abuse and addictions would lead him to use any additional 
funds under his control for the purchase of drugs.  Thus, his 
addictions would, in fact, limit his ability to disburse such 
funds.  

The Board has also carefully considered the favorable opinion 
rendered by a VA examiner in July 2002 who found the veteran 
competent to manage his own funds.  However, it is noteworthy 
that this examination took place during a period when the 
veteran was undergoing court-ordered substance abuse therapy 
and an alcohol treatment program due to two DUIs.  In this 
respect, the examiner found that the veteran's alcohol abuse 
was in a state of remission and opined that he was competent 
to handle his own finances.  Subsequent records, however, 
show that the veteran stopped taking Antabuse therapy after 
his DUI requirements ended and has resumed alcohol and drug 
use.  Moreover, the July 2002 VA examiner did not have the 
veteran's medical records available when he rendered his 
opinion and stated as much when he said that outside 
information was unavailable to him and would be important in 
making these decisions.  He specifically said that he found 
the veteran able to handle his finances unless there was 
outside information from sources such as mental health or 
substance abuse counselors negating his competency.  Indeed, 
the record is replete with such outside information, 
including recent opinions from VA field examiners in February 
2002, August 2002 and July 2003.  The record also includes a 
November 2004 record from a VA staff psychiatrist who refused 
to continue treating the veteran due to his continuing 
alcohol abuse and threatening behavior, as well as the 
January 2005 VA examination report noted above finding the 
veteran incompetent to manage his own funds.    

Consideration has been given to the veteran's assertion that 
he is competent to handle his affairs.  However, where as in 
this case, an issue involves medical knowledge, competent 
medical evidence is required.  Sanders v. Brown, 9 Vet. App. 
525, 529 (1996)(stating that a VA determination of 
incompetency must stand when only rebutted by lay evidence).  
It thus follows that the veteran's lay assertion as to his 
competency is insufficient on its own to support a finding 
that the veteran is competent.  Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); Sanders, Id.

For the foregoing reasons, the preponderance of the medical 
evidence is against a finding of competency.  The Board finds 
that there is no reasonable doubt concerning the veteran's 
competency; the preponderance of the evidence establishes 
that he is incompetent for VA purposes.  38 C.F.R. § 3.353.



ORDER

The veteran is incompetent under the provisions of 38 C.F.R. 
§ 3.353.  The appeal is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


